PENACHIO MALARA LLP
Counsel for the Debtor

245 Main Street, Suite 450
White Plains, New York 10601
(914) 946-2889

Anne Penachio, Esq.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re CHAPTER 11
NORTH STATE ASSOCIATES, CASE NO.: 17-23846(rdd)

Debtor.

CERTIFICATION PURSUANT TO SOUTHERN DISTRICT COURT GUIDELINES

ANNE PENACHIO, as counsel for the above-captioned debtor (the “Debtor”), submits
the attached application for final compensation, dated November 19, 2020 (the “Application’’)
and hereby certifies under penalty of perjury as follows

1. Iam a member of the law firm Penachio Malara, LLP.

2. Ihave read the Application in full.

3. To the best of my knowledge, information and belief, formed after reasonable
inquiry, the Application complies with the guidelines (the “Guidelines”) provided in the
Administrative Order on Fees and Disbursements promulgated by the Office of the United States
Trustee, effective July 1, 1991 and as amended thereafter.

4. To the best of my knowledge, information and belief, formed after reasonable
inquiry, the fees and disbursements (the “Compensation”) sought in the Application fall within

the Guidelines with respect to all Compensation requested for services rendered.
5. The Compensation is billed at rates and in accordance with the practices customarily

employed by me and generally accepted by my bankruptcy and non-bankruptcy clients.

6. The Applicant has provided the Debtor with a statement of fees and disbursements.

7, The United States Trustee has been provided with a copy of the Application.

Dated: White Plains, New York
November 19, 2020

PENACHIO MALARA LLP

By:/s/ Anne Penachio
Anne Penachio
245 Main Street, Suite 450
White Plains, NY 10601
(914) 946-2889
